DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Giacobbe (US Pub. 5,099,799).
Regarding claim 12, Giacobbe discloses a releasable securing arrangement for securing a horse, comprising: 
a hook arrangement configured to be attached to a halter that is configured to be secured to the horse (Fig. 2, collar section 36), a releasable connection configured to be attached to a fixed object (Fig. 2, friction snap button 42 interlocks with a mating cooperative part 44), a strap extending between said hook arrangement and said releasable connection (Fig. 2, leash portion 40), said hook arrangement being attached to a first end section of said strap (Fig. 2, collar section 36 is attached to one end leash portion 40), said releasable connection being attached to an opposite, second end section of said strap (Fig. 2, releasable portion is located on the opposing end of leash portion 40), said releasable connection comprising at least a first interlocking part attached to a first side of the strap and a second interlocking part attached to the first side of the strap, said first interlocking part being longitudinally spaced from said second interlocking part on the first side of the strap by a foldable strap area that extends between said first interlocking part and said second interlocking part, said foldable strap area configured to be wound around said fixed object when the loop member is positioned against the first side of the strap at an end of the first interlocking part that is away from the foldable strap area, and said first interlocking part and the second interlocking part being configured for being joined together and interlocking at one side of said fixed object (Fig. 2, friction snap button 42 interlocks with a mating cooperative part 44), wherein when the first interlocking part and the second interlocking part are interlocked, said interlocked first interlocking part and the second interlocking part are configured to separate when a shear force applied onto said releasable connection by said halter exceeds a predetermined force limit to disconnect the first interlocking part from the second interlocking part (Fig. 2, when the friction snap button 42 is interlocked with cooperative part 44, the strap can encircle an object that the strap is to be affixed to. When sufficient force is applied, friction snap button 42 will separate from cooperative part 44).
Regarding claim 14, Giacobbe discloses a releasable securing strap for securing a horse, comprising: 
a strap member (Fig. 2, leash portion 40), a first end of the strap comprising a hook arrangement that is configured to be attached to a horse halter (Fig. 2, collar section 36), and a second end of the strap comprising a releasable connection that is configured to be wound around a fixed object (Fig. 2, friction snap button 42 interlocks with a mating cooperative part 44);
wherein the releasable connection comprises: 
a first interlocking part disposed on a first side of the strap; a second interlocking part disposed on the first side of the strap longitudinally spaced from the first interlocking part (Fig. 2, friction snap button 42 interlocks with a mating cooperative part 44); 
and a foldable strap area that extends between that first interlocking part and the second interlocking part, the foldable strap area being configured to be wound around a fixed object when the first interlocking part and the second interlocking part are coupled together (Fig. 2, loop portion 46); 
and wherein when the first interlocking part and the second interlocking part are interlocked, the first interlocking part and the second interlocking part are configured to separate when a shear force applied onto the releasable connection by the horse halter exceeds a predetermined force limit to disconnect the first interlocking part from the second interlocking part (Fig. 2, when the friction snap button 42 is interlocked with cooperative part 44, the strap can encircle an object that the strap is to be affixed to. When sufficient force is applied, friction snap button 42 will separate from cooperative part 44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giacobbe (US Pub. 5,099,799) in view of Cooper (US Pub. 2017/0042124 A1).
Regarding claim 1, Giacobbe discloses a releasable securing arrangement for securing a horse, comprising: 
a hook arrangement configured to be attached to a halter that is configured to be secured to the horse (Fig. 2, collar section 36), a releasable connection configured to be attached to a fixed object (Fig. 2, friction snap button 42 interlocks with a mating cooperative part 44), a strap extending between said hook arrangement and said releasable connection (Fig. 2, leash portion 40), said hook arrangement being attached to a first end section of said strap (Fig. 2, collar section 36 is attached to one end leash portion 40), said releasable connection being attached to an opposite, second end section of said strap (Fig. 2, releasable portion is located on the opposing end of leash portion 40), said releasable connection comprising at least a first interlocking part disposed on a first side of the strap and a second interlocking part disposed on the first side of the strap, said first interlocking part being longitudinally spaced from said second interlocking part on the first side of the strap by a foldable strap area that extends between said first interlocking part and said second interlocking part (Fig. 2, friction snap button 42 interlocks with a mating cooperative part 44);
said foldable strap area configured to be wound around said fixed object when the loop member is positioned against the first side of the strap at an end of the first interlocking part that is away from the foldable strap area, and said first interlocking part and the second interlocking part being configured for being joined together and interlocking at one side of said fixed object, wherein when the first interlocking part and the second interlocking part are interlocked, said interlocked first interlocking part and the second interlocking part are configured to separate when a shear force applied onto said releasable connection by said halter exceeds a predetermined force limit to disconnect the first interlocking part from the second interlocking part (Fig. 2, when the friction snap button 42 is interlocked with cooperative part 44, the strap can encircle an object that the strap is to be affixed to. When sufficient force is applied, friction snap button 42 will separate from cooperative part 44).
However, Giacobbe does not disclose as taught by Cooper, a loop member disposed on the first side of the strap at an end of the second end section of the strap, the loop member being disposed adjacent to the second interlocking part of the strap (Fig. 2, padded strap 3 is a loop located on one end of the leash).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing arrangement of Giacobbe to include the loop member of Cooper to allow for grasping of the end of the strap by the user.
Regarding claim 2, Giacobbe as modified by Cooper discloses the claimed invention in addition to as taught by Cooper, said second end section of said strap comprises a strap loop (Fig. 2, padded strap 3 is a loop located on one end of the leash).
Regarding claim 5, Giacobbe as modified by Cooper discloses the claimed invention in addition to as taught by Giacobbe, a three-dimensional body arranged along said first end section of said strap (Fig. 2, body on end of strap is 3-dimensional).
Regarding claim 6, Giacobbe as modified by Cooper discloses the claimed invention except for said three-dimensional body is made of elastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the three-dimensional body out of an elastic material to provide flexion as need by design requirements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 7, Giacobbe as modified by Cooper discloses the claimed invention except for wherein said first interlocking part and the second interlocking part of said releasable connection unlock at a shear-force of 650 N ± 20 %. It would have been obvious to one having ordinary skill in the art at the time the invention was made to this range as that might be approximately equal to the safe threshold for an animal to endure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Giacobbe as modified by Cooper discloses the claimed invention in addition to said releasable connection generates a sound when said interlocked first interlocking part and the second interlocking part separate (It is known in the art that when fasteners such as these can make a sound when operated).
Regarding claim 13, Giacobbe discloses the claimed invention except for as taught by Cooper, a loop member disposed on the first side of the strap at an end of the second end section of the strap, the loop member being disposed adjacent to the second interlocking part of the strap wherein the loop member is positioned against the first side of the strap at an end of the first interlocking part that is away from the foldable strap area when the foldable strap is wound around the fixed object (Fig. 2, padded strap 3 is a loop located on one end of the leash).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing arrangement of Giacobbe to include the loop member of Cooper to allow for grasping of the end of the strap.
Regarding claim 15, Giacobbe discloses the claimed invention except for as taught by Cooper, a loop member disposed on the first side of the strap at an end of the second end section of the strap, the loop member being disposed adjacent to the second interlocking part of the strap, wherein the loop member is positioned against the first side of the strap at an end of the first interlocking part that is away from the foldable strap area when the foldable strap is wound around the fixed object (Fig. 2, padded strap 3 is a loop located on one end of the leash).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing arrangement of Giacobbe to include the loop member of Cooper to allow for grasping of the end of the strap.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Giacobbe (US Pub. 5,099,799) in view of Cooper (US Pub. 2017/0042124 A1), and further in view of Mucerino (US Pub. 2011/0000440 A1).
Regarding claim 3, Giacobbe as modified by Cooper discloses the claimed invention but does not disclose a protective cover enclosing at least said first end section of said strap as taught by Mucerino (Pg. 4, [0048], lines 1-5: “Another preferred embodiment of the subjection invention provides a cover that is permanently attached to the tether and is positioned to cover one of the resilient devices and also provide enough volume to double as a cover bag for the entire tether bundled up for storage”)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the securing arrangement of Giacobbe as modified by Cooper to include the cover of Mucerino to protect the securing arrangement from the elements.
Regarding claim 4, Giacobbe as modified by Cooper discloses the claimed invention except for said protective cover comprises shrink wrap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cover out of shrink wrap as it may be the optimal material for optimizing weatherproofing and cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giacobbe (US Pub. 5,099,799) in view of Cooper (US Pub. 2017/0042124 A1), and further in view of Moore (US Pub. 2018/0199547 A1).
Regarding claim 10, Giacobbe as modified by Cooper discloses the claimed invention except for as taught by Moore, wherein said hook arrangement comprises a safety hook (Fig. 3A, first-fastener 207 is a manually releasable safety hook).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing arrangement of Giacobbe to include the safety hook of Moore to allow one end of the strap to be better anchored.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642